11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Brandon Joseph Adams,               * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 26,815-A.

No. 11-17-00332-CR                           * June 14, 2018

                                             * Opinion by Willson, J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the order of the trial court and remand this matter to the trial court with
instructions to enter an order granting the relief requested in Brandon Joseph
Adams’s application for writ of habeas corpus.